Citation Nr: 1513501	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  09-07 866	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected sleep apnea. 

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected thoracolumbar spine disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1988 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in December 2011.  A transcript of that proceeding has been associated with the claims file.

These matters were previously before the Board in May 2012.  Unfortunately, another remand is necessary to ensure compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development requested in the Board's May 2012 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the development specified in the Board's prior remand must be conducted prior to adjudication.  

The May 2012 remand directed that if the CD-ROM received from the Social Security Administration (SSA) did not contain copies of the medical records associated with the Veteran's SSA claim, the AOJ must contact SSA and obtain all medical documents submitted by the Veteran to SSA.  A review of the printed SSA documents and the CD-ROM reveal that the underlying medical records related to the Veteran's SSA claim are not of record.  Accordingly, the Board finds that there has not been substantial compliance with the prior remand directives and a remand is necessary to obtain complete SSA records.  

The May 2012 remand also directed the AOJ to obtain addendum opinions addressing the etiology of the Veteran's CAD and cervical spine disability.  A VA opinion was obtained in July 2012.  However, the Board finds that those opinions are inadequate.  Specifically, the examiner failed to address whether the Veteran's cervical spine disability was caused or aggravated by the Veteran's service-connected thoracolumbar spine disability.  Additionally, while the examiner opined that the Veteran's cervical spine disability was not related to service, the examiner did not address the Veteran's assertion that his disability was related to lifting heavy patients during service.  With regard to the Veteran's CAD claim, while the examiner opined that the Veteran's CAD was not due to or a result of the Veteran's military service or service-connected sleep apnea, the examiner did not expressly address whether the Veteran's CAD was aggravated by his sleep apnea.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Additionally, while the examiner concluded that the Veteran's chest pains during service and shortly after service were not cardiac in nature, he failed to provide an adequate explanation in support of that finding.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that an opinion is considered probative if it is definitive and supported by detailed rationale).  Accordingly, the Board finds that there has not been substantial compliance with the prior remand directives and a remand is necessary to obtain adequate VA opinions.

Lastly, the May 2012 remand directed the AOJ to obtain VA treatment records from the Asheville VA medical center (VAMC) from April 2011 to May 2012.  In July 2012, a formal finding of unavailability was entered finding that further efforts to obtain those records would be futile.  An August 2012 report of general information noted that the Veteran was contacted and asked to submit any of those records he had in his possession.  However, there is no indication that the Veteran was provided with proper notice in accordance with 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014).  Accordingly, on remand the Veteran must be given a proper notice regarding VA's inability to obtain the VA treatment records from the Asheville VA medical center from April 2011 to May 2012.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from April 2012 to present. 

2.  Obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits, including all the medical records relied upon concerning that claim.

3.  If all procedurally appropriate actions have been taken to locate and secure the Veteran's Asheville VAMC records from April 2011 to May 2012 and it is determined that such records do not exist or that further efforts to obtain those records would be futile, the AOJ must make a formal finding to that effect.  The AOJ must also provide the Veteran and his representative with a proper notice that meets the requirement under 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014) and includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.  
4.  Thereafter, return the claims file to the July 2012 VA examiner (or if unavailable, another appropriate VA examiner(s)).  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  The examiner is asked to opine:

a.  Whether it is at least as likely as not (probability of 50 percent or greater) that the CAD first manifested during active service from June 1988 to June 1992, manifested to a compensable degree within the one year of the Veteran's discharge (as demonstrated by CAD resulting in fatigue, angina, dizziness or syncope), or is otherwise related to service.  

The examiner must address whether there is any medical reason to accept or reject the theory that the Veteran's recurrent chest pains in service represented the onset of CAD.  If the examiner concludes the Veteran's reports of chest pain during and shortly after service were not cardiac in nature or do not represent the onset of CAD, a detailed rationale in support of that finding must be provided.  

b.  Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's CAD was caused or aggravated beyond the normal progression of the disorder by any of his service-connected disabilities, including sleep apnea.

The examiner should specifically address the Veteran's assertion that his sleep apnea causes oxygen shortages, which aggravate his CAD. 
Additionally, in providing the requested opinions the examiner should consider the following:

i. The Veteran's sternum pain in November 1990, which was assessed as Tietze Syndrome,
ii. The Veteran's report of intermittent chest pain in February 1991, which was assessed as possible costochondritis; 
iii. The August 1992 VA examination report which included electrocardiogram readings interpreted as showing non-specific ST-T changes in inferior leads "[c]onsider inferior ischemia";
iv. The March 1993 liver spleen scan interpreted as showing parenchymal liver disease with portal hypertension;
v. The January 1996 VA clinical assessment of chest pain of "? cardiac origin";
vi. The February 1996 VA cardiovascular consultation due to an abnormal EKG;
vii. The negative VA cardiolite studies in March 1996 and June 1999;
viii. The Veteran's March 2004 report of crack cocaine usage;
ix. The January 2007 cardiac catheterization report;
x. Current treatment records for CAD with atypical chest pain.

c. Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's cervical spine disability first manifested during active service from June 1988 to June 1992, or is otherwise related to active service.

The examiner should specifically address the Veteran's contention that his cervical spine disability is related to lifting heavy patients during active service and discuss whether there is any medical reason to accept or reject the Veteran's contention.  

d.  Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's cervical spine disability was caused or aggravated beyond the normal progression of the disorder by any of his service-connected disabilities, including his service-connected thoracolumbar spine disability.

In providing the opinions, the examiner is requested to consider the following:

i. The January 2003 VA clinical record reflecting the Veteran's report of a 5-month history of left shoulder pain which radiated down to his thumb and 1st finger;
ii. The August 2004 VA clinical record reflecting a one year history of shoulder pain;
iii. The January 2005 VA clinical record reflecting left shoulder injury;
iv. The September 2006 MRI showing straightening of the cervical spine possibly related to muscle spasm; mild diffuse disc bulges at C3 and C4; disc bulge at C5-C6 with possible broad based protrusion causing mild spinal stenosis, facet joint hypertrophy and possible spinal cord impingement; and diffuse disc bulge at C6-7 causing narrowing of bilateral neural foramen;
v. The November 2006 nerve conduction velocity study wherein the Veteran reported a 5-year history of intermittent, bilateral hand numbness with test results interpreted as showing mild, symmetric peripheral polyneuropathy.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  Readjudicate the claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




